DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are currently pending for examination.

Claim Objections
Regarding claims 1 and 11, the limitation “a user” in line 10 is objected to because the limitation has already been defined in line 5. Please consider to amend the limitation to “the user” for proper antecedent basis.

Regarding claims 2-10 and 12-20, are also objected because they depend on claims 1 and 11 respectively. 

Appropriate correction is required.

Response to Arguments
Applicant's arguments filed om 10/27/2022 have been fully considered.

 	In response to sections A and B of the argument, a newly discovered prior art by Wahlbin (Pub. No.: US 2004/0111301 A1) appears to teach the newly introduced claim limitation “wherein at least one of the plurality of law enforcement reporting system modules is structured to generate dynamic questions comprising data collection fields relevant to a particular type of incident reporting.”.
 	Wahlbin, in the same field of report system, teaches an accident report system configured to generate dynamic questions based on the type of accident and based on the user’s answer to the question. For example, Fig. 7a, step 501, asks the user for the accident type, and the system generates dynamic questions 515, 517, 527, based on the answer of each question. See Fig. 7a, abstract, “In one embodiment, a question may be generated on one or more topics relating to the accident. The question may be associated with one or more answers. In some embodiments, at least one answer may be associated with a set of additional questions. An answer associated with a set of additional questions may be selected. In certain embodiments, a set of additional questions associated with the selected answer may be generated dynamically for use in estimating liability for the accident.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alon’s questions to dynamically change based on the accident type and/or the user’s answer to the previous question to improve the accuracy of the report and to obtain better details of the incident.  

Claim Rejections - 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alon (Pub. No.: US 2016/0358297 A1) in view of Wahlbin (Pub. No.: US 2004/0111301 A1).

 	Regarding claim 1, Alon teaches a system for law enforcement incident reporting (Incident tracking system), comprising: 
 	(a) a system log in page (Fig. 4), a system home page (Fig. 5 - Fig. 6) and a system settings page (Fig. 4, change password), all of which are in wireless communication with a cloud based law enforcement incident report database server (Fig. 3, para [0098], “The network device 170 may include, for example, an Ethernet card, a wireless network card, or the like, for connecting the computer 100 to a network.”), wherein a user of the system can log in, be authenticated (para [0118], “The log-in button 450 may be clicked by a user to start a log-in process in which the user name entered in the user name section 420, the password entered in the password section 430, and the company code entered in the company code section 440 are transmitted to the web server 310 for verification.”), and set settings related to future use of the system (Change the password for future logins);  
 	(b) a plurality of law enforcement reporting system modules structured to accept entered data related to an incident for the purpose of generating an incident report (Fig. 5, Fig. 62, buttons 511-522); 
 	(c) a system overview page structured to allow a user to navigate to said plurality of law enforcement reporting system modules structured to accept entered data related to an incident in connection with generating an incident report (Fig. 5 shows the incident page 500 includes buttons 511-522 for user to enter data); and  
 	(d) system driver license information capture (Fig. 5, button 513, Fig. 38, button 3840, para [0247], “In various embodiments, the personal identification section 3840 includes one or more text boxes, drop-down menus, check boxes, or the like, for specifying one or more of a driver's license or identification number of the person,”), system vehicle information capture (Fig. 5, button 515, Fig. 47, button 4710, para [0276], “In various embodiments, the vehicles involved page 4700 for an incident at a facility includes a vehicle details section 4710, an additional information section 4760, an add button 4770, and a vehicles involved list 4780. In various embodiments, the vehicle details section 4710 includes a vehicle ID section 4720, a vehicle type section 4730, a colors section 4740, and an owner information section 4750.”) and system media capture capabilities (Fig. 5, buttons 519-520, Fig. 55 - Fig 56, para [0312], “In various embodiments, the incident attachments page 5500 for an incident includes an attachments section 5510. In various embodiments, the attachments section 5510 includes one or more fields for specifying one or more file attachments to be associated with the incident. In various embodiments, the file attachments may include text files, video files, picture or photo files, sound files, or the like.”) structured to accept entered driver license information, vehicle information and media files to the system; 
 	wherein when entry of data required for the particular type of incident reporting is completed, the system generates an incident report narrative and facilitates submission of said incident report narrative (Fig. 62, Fig. 64, para [0331], “FIG. 62 illustrates an incident page 6200 in accordance with an embodiment of the present invention that shows an incident that has been submitted and that has amendments.”. The report includes people involved, vehicle involved and media attachments).
 	Alon fails to teach wherein at least one of the plurality of law enforcement reporting system modules is structured to generate dynamic questions comprising data collection fields relevant to a particular type of incident reporting.
	However, in the same field of report system, Wahlbin teaches an accident report system configured to generate dynamic questions based on the type of accident and based on the user’s answer to the question. For example, Fig. 7a, step 501, asks the user for the accident type, and generates dynamic questions 515, 517, 527, based on the answer of each question. See Fig. 7a, abstract, “In one embodiment, a question may be generated on one or more topics relating to the accident. The question may be associated with one or more answers. In some embodiments, at least one answer may be associated with a set of additional questions. An answer associated with a set of additional questions may be selected. In certain embodiments, a set of additional questions associated with the selected answer may be generated dynamically for use in estimating liability for the accident.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alon’s questions to dynamically change based on the accident type and/or the user’s answer to the previous question to improve the accuracy of the report and to obtain better details of the incident.  

Regarding claim 2, Alon in the combination teaches the system for law enforcement incident reporting according to claim 1, wherein said cloud based law enforcement incident report database server facilitates the transfer of system module entered incident data and captured incident information between one or more law enforcement officers on scene, government agencies and private parties (Fig. 59, and Fig 64, para [0084], “FIG. 64 illustrates an example of a notification 6400 of an incident at a facility in accordance with an embodiment of the present invention.”).  

Regarding claim 3, Alon in the combination teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules structured to accept entered data related to an incident in connection with generating an incident report includes a system module structured to accept entered people information regarding each person involved in the incident (Fig. 5, Fig. 62, button 513, Fig. 38, para [0243], “FIG. 38 illustrates a people involved page 3800 in accordance with an embodiment of the present invention for specifying people involved in an incident.”. The user can add all the people involved by using the add button 3861).  

Regarding claim 5, Alon in the combination teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules structured to accept entered data related to an incident in connection with generating an incident report includes a system module structured to accept entered vehicle information regarding each vehicle involved in the incident (Fig. 5, Fig. 62, button 515, Fig. 47, button 4710, para [0276], “In various embodiments, the vehicles involved page 4700 for an incident at a facility includes a vehicle details section 4710, an additional information section 4760, an add button 4770, and a vehicles involved list 4780. In various embodiments, the vehicle details section 4710 includes a vehicle ID section 4720, a vehicle type section 4730, a colors section 4740, and an owner information section 4750.”. The user can add all the vehicles involved by using the add button 4770).  

Regarding claim 7, Alon in the combination teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules structured to accept entered data related to an incident in connection with generating an incident report includes a system module structured to accept entered crash diagram information for each incident (Fig. 5, Fig. 62, button 519 or 520, Figs. 55-56, para [0313], “In various embodiments, the incident attachments page 5500 for an incident includes an attachments section 5510. In various embodiments, the attachments section 5510 includes one or more fields for specifying one or more file attachments to be associated with the incident. In various embodiments, the file attachments may include text files, video files, picture or photo files, sound files, or the like. In various embodiments, the attachments section 5510 includes, for each attachment, one or more text boxes, or the like, for specifying a file path and name for the file attachment, a description of the attachment, and a file type of the attachment.”. The user can attach one or more diagrams or pictures of the one or more crashed vehicles).  

Regarding claim 8, Alon in the combination teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules structured to accept entered data related to an incident in connection with generating an incident report includes a system module structured to accept entered party factor information regarding each party involved in the incident (Fig, 5, Fig, 62, button 513, para [0141], “ In various embodiments, in a case where the people involved button 513 is pressed, a pop-up window with entries for specifying people involved in the currently displayed incident is displayed on a display screen of the client computer 321. The client computer 321 may then be used to specify people involved in the incident, such as a suspect, a victim, a reporting party, a vehicle owner, or the like”).  

Regarding claim 9, Alon in the combination teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules structured to accept entered data related to an incident in connection with generating an incident report includes a system module structured to accept entered media information regarding each incident (Fig. 5, Fig, 62, picture 519 or attachment 520).  

Regarding claim 10, Alon in the combination teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules structured to accept entered data related to an incident in connection with generating an incident report includes a module structured to accept entered crash details information regarding each incident (Fig. 5, Fig. 62, narrative 517 and details 512).

Regarding claim 11, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a method that is performed by the system of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a method that is performed by the system of claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a method that is performed by the system of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a method that is performed by the system of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a method that is performed by the system of claim 8. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a method that is performed by the system of claim 9. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a method that is performed by the system of claim 10. Therefore, it is rejected for the same reasons.

Regarding claim 21, steps (a)-(d) recite a claim scope that is similar to steps (a)-(b) of claim 1. Therefore, they are rejected for the same reasons. 
Alon further teaches the additional steps (e) using system modules to write an incident report narrative (Fig. 5, narrative button 517), check the report narrative for completeness (Fig. 5, box 580 para [0150], “In various embodiments, each time a section is completed by pressing on a button in the incident details section 510 and filling out the corresponding information, a check mark 580 is provided next to the button to indicate that the section has been completed. For example, when the incident map button 511 is pressed and a location is indicated on the map of the facility and saved, the check mark 580 appears next to the incident map button 511 to indicate that the incident map section has been completed.”), and validate the report (para [0349]-[0350], “In various embodiments, the structure of the elements in the XML document 6900 are forced to conform with syntax rules established in the DTD file.”. The report in XML format is checked to satisfy with syntax rules); and 
(f) generating the incident, comprising printing the incident report, report for printing (Fig. 18. print submitted report by pressing button 1890. Para [0198]), electronic digital transfer of the incident report, and uploading the incidental report to said cloud based law enforcement incident report database (Fig. 5, submit report button).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alon (Pub. No.: US 2016/0358297 A1) in view of Wahlbin (Pub. No.: US 2004/0111301 A1) as applied to claims 3 and 13, and further in view of Gorlin (Pub. No.: US 2016/0104113 A1).

Regarding claim 4, Alon in the combination teaches the system for law enforcement incident reporting according to claim 3, wherein said system module structured to accept entered people information regarding each person involved in the incident includes driver license information capture capabilities (Fig. 38, button 3840).  
Alon teaches the system is capable of receiving a picture of the driver license but fails to teach the system includes driver license scanning.
However, in the same field of message system, Gorlin teaches a mobile device is configured to recognize the driver’s license number by scanning the driver’s license. See fig. 45 and para [0280], “FIG. 45 is an exemplary mobile device screen illustrating a screen to capture a sender's driver's license information, according to an embodiment. This can also be used for a driver as well or any other user. A driver's license is scanned (a picture is taken using the user's mobile phone) and the data from the license is optically recognized auto-filled into the app (e.g., name, driver's license number, etc.)”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alon’s mobile device to recognize and to auto fill in the driver’s license number to reduce input time.

Regarding claim 14, recites a method that is performed by the system of claim 4. Therefore, it is rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alon (Pub. No.: US 2016/0358297 A1) in view of Wahlbin (Pub. No.: US 2004/0111301 A1) as applied to claims 5 and 15, and further in view of Gonzales (Pat. No.: US 4,817,166).

Regarding claim 6, Alon in the combination teaches the system for law enforcement incident reporting according to claim 5, wherein said system module structured to accept entered vehicle information regarding each vehicle involved in the incident includes vehicle information capture capabilities (Fig. 47, button 4710, para [0276], “In various embodiments, the vehicles involved page 4700 for an incident at a facility includes a vehicle details section 4710, an additional information section 4760, an add button 4770, and a vehicles involved list 4780. In various embodiments, the vehicle details section 4710 includes a vehicle ID section 4720, a vehicle type section 4730, a colors section 4740, and an owner information section 4750.”).  
 	Alon teaches the system is capable of receiving a picture of the vehicle’s license plate but fails to teach the system includes vehicle license plate scanning.
However, in the same field of message system, Gonzales teaches a camera system is configured to recognize the vehicle license plate number and information by scanning the vehicle license plate. See Fig. 3 – Fig. 5, and abstract.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alon’s mobile device to recognize and vehicle license plate information to reduce human errors.

Regarding claim 16, recites a method that is performed by the system of claim 6. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Costa (Pub. No.: US 2013/0246041 A1) teaches an event and incident reporting and management system.

Romero (Pub. No.: US 2013/0232427 A1) teaches a system for reporting incidents to government agency.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685